ACCEPTED
                                                                                                   01-14-00934-CR
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                              5/12/2015 8:41:04 AM
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK




                                CAUSE NO. 01-14-00934-CR
                                                                               FILED IN
                                                                        1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
LINDA HENDERSON-QUALLS,                     §               IN THE   COURT  OF APPEALS
                                                                        5/12/2015 8:41:04 AM
APPELLANT                                   §
                                                                        CHRISTOPHER A. PRINE
                                            §                                   Clerk
VS.                                         §               1st JUDICIAL DISTRICT
                                            §
THE STATE OF TEXAS,                         §
APPELLEE                                    §               AT HOUSTON, TEXAS

                                     CASE NO. 1370183

THE STATE OF TEXAS                          §               IN THE DISTRICT COURT OF
                                            §
VS.                                         §               HARRIS COUNTY, TEXAS
                                            §
LINDA HENDERSON-QUALLS                      §               182ND JUDICIAL DISTRICT

                         COUNSEL'S MOTION TO WITHDRAW
                       AS ATTORNEY OF RECORD UPON FILING
                                  ANDERS BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW KURT B. WENTZ, appointed counsel for the appellant, LINDA

HENDERSON-QUALLS, who files this Counsel's Motion to Withdraw as Attorney of Record

upon Filing Anders Brief and in support thereof would show this Court as follows:

                                                I.

       On January 27, 2014 the appellant pled guilty to theft from a nonprofit organization

($100,000.00-$200,000.00). Because the victim in her case was a nonprofit organization she was

subject to punishment for a first degree felony. TEX. PENAL CODE § 31.03(f)(3)(B). Her case

was rescheduled for sentencing pursuant to a PSI hearing.

                                                II.

       On November 18, 2014 the trial court sentenced the appellant to ten years confinement in
                                              1
the Institutional Division of the Texas Department of Criminal Justice and made it a condition o f

her parole that she pay $183,000.00 restitution. (2RR 52, 53).

                                               III.

       Counsel has diligently reviewed the record in the appellant's case and found no

meritorious issue to raise on direct appeal.          Accordingly, counsel has filed a brief

contemporaneously with this motion that complies with the requirements of Anders v.

California, 368, U.S. 738 (1967).

                                               IV.

       Counsel found:

       1.      The appellant pled guilty to the offense of theft from a nonprofit organization
               ($100,000.00 - $200,000.00).

       2.      There was no agreement as to punishment and her case was rescheduled for a PSI
               hearing.

       3.      No pretrial motions were presented or ruled upon prior to the appellant's plea.

       4.      The appellant's plea was freely and voluntarily entered as documented in her
               "Waiver of Constitutional Rights" and written admonishments. (1CR1394 and
               1396).

       5.      There were no objections to the PSI report.

       6.      The appellant was able to provide the PSI writer with a letter that was attached to
               her report as well as provide testimony at her hearing.

       7.      No legal issue was raised during her PSI hearing.

       8.      The trial court's sentence was at the lower end of the range of punishment
               available to the trial court.

                                                V.

       A copy of the Anders brief has been sent to the appellant at her last known address

                                                2
advising her of her right to review the record, file a pro se brief, and petition for discretionary

review upon the Court's ruling on the Anders brief. (See Exhibit A).

                                               VI.

       Upon ruling on the appellant's brief, counsel asks that the Court grant this motion and

allow him to withdraw as the appellant's attorney of record.

                                               VII.

       For the purpose of this proceeding the appellant's last known mailing address is:

               Ms. Linda Henderson-Qualls
              SPN 02493353
              Harris County Jail
              1200 Baker Street
              Houston, TX 77002

       WHEREFORE, PREMISES CONSIDERED, counsel requests that the Court grant this

motion in all things.

                                             Respectfully submitted,



                                             /s/Kurt B. Wentz____________________________
                                             KURT B. WENTZ
                                             5629 Cypress Creek Parkway, Suite 115
                                             Houston, Texas 77069
                                             Phone: 281/587-0088
                                             e-mail: kbsawentz@yahoo.com
                                             State Bar No. 21179300
                                             ATTORNEY FOR APPELLANT

                                CERTIFICATE OF SERVICE

       I, Kurt B. Wentz, hereby certify that a true and correct copy of this Motion was

electronically filed with the Clerk of the 1st Court of Appeals and paper copies mailed to the


                                                3
appellant and Assistant District Attorney for Harris County, Texas presently handling this Cause

on the 12th day of May, 2015.


                                            /s/Kurt B. Wentz___________________________
                                            KURT B. WENTZ




                                               4